Exhibit 10.17.3

 

CONFIRMATION OF AMENDMENT NO. 1

TO LICENSE AND DISTIBUTION AGREEMENT

 

The undersigned Trividia Manufacturing Solutions, Inc. F/K/A Nipro Consumer
Healthcare, Inc. and d/b/a P.J. Noyes Company, a New Hampshire corporation with
its principal offices located at 89 Bridge Street, Lancaster, New Hampshire
03584 (“Licensor”), hereby represents, warrants and confirms to Span-America
Medical Systems, Inc., a South Carolina corporation with its principal offices
located at 70 Commerce Center, Greenville, South Carolina 29615 (“Licensee”) as
follows:

 

 

1.

On January 25, 2016, Nipro Consumer Healthcare, Inc. changed its corporate name
to Trividia Manufacturing Solutions, Inc. by an amendment to its Articles of
Incorporation that was duly authorized and adopted by all requite corporate
action, a copy of which is attached hereto as Exhibit A;

 

 

2.

The signature under the name “Nipro Consumer Healthcare, Inc.” on that certain
Amendment No.1 to License and Distribution Agreement dated February 1, 2016 by
and among Licensor and Licensee (the “Amendment”) amending and extending the
term of that certain License and Distribution Agreement effective October 4,
2010 by and among Licensor and Licensee (the “Agreement”) constitutes the duly
authorized, valid signature of the Amendment on behalf of the Licensor;

 

 

3.

The Agreement as amended by the Amendment constitutes the legal, valid and
binding obligation of Licensor enforceable against Licensor in accordance with
its terms, except to the extent enforcement thereof may be limited by (i)
applicable bankruptcy, reorganization, insolvency or moratorium Laws, or other
Laws affecting the enforcement of creditors’ rights, or (ii) general principles
of equity; and

 

 

4.

Licensor understands and agrees that Licensee is relying on this Confirmation in
continuing to perform its obligations under the Agreement as amended by the
Amendment.

 

Trividia Manufacturing Solutions, Inc.

f/k/a Nipro Consumer Healthcare, Inc.

 

By: /s/ Dean G. Sorrentino                                     

Name: Dean G. Sorrentino                                          

Title: CFO                                                                      

Date: 12/21/16                                                          

 

Agreed & Accepted:

Span-America Medical Systems, Inc.

 

By: /s/ Richard C. Coggins                                    

Name: Richard C. Coggins                                          

Title: CFO                                                                 

 

 

-1-